DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. Applicant argues: (1) element 64 is not an axle; (2) Pohjoisaho does not teach or describe changing an effective wheelbase length of a crane by way of displacing a rear axle with opposing wheels, and therefore, Applicant submits that claim 1 is not anticipated and (3) the reference is not a pick and carry crane.
In response to (1) Examiner notes the first rear axle is the support structure 64 (seen clearly in fig. 2b supporting wheels 18) and the second rear axle is the bogie axle 52.  Dictionary.com defines an axle as “pin, bar, shaft, or the like, on which or by means of which a wheel or pair of wheels rotates.”  https://www.dictionary.com/browse/axle.  It is clear from figures 2b-3 that element 64 is an axle to wheels 18.    
In response to applicant's argument (2) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., changing an effective wheelbase length of a crane by way of displacing a rear axle with opposing wheels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to (3) Examiner notes Applicant’s definition “large, tall machine used for moving heavy objects by suspending them from a projecting arm or beam” with elements from Pohjoisaho .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10 and 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohjoisaho et al. (US 2015/0083504).
With respect to claim 1, Pohjoisaho et al. teaches a pick and carry crane (100, see Figure 1) including a front body (front of vehicle including engine 46 and cab 44) connected via a pivot arrangement (42) to a rear body (12) of the crane. The front body includes a front axle (at either of front wheel 15) for supporting the front body on the ground, the rear body comprises first and second rear axles (second rear axle is single axle of bogie set 13, which includes wheels 17 and 16) and rear wheel axle of wheel set 18 (first rear axle is considered to be 64, see Figure 2b, also paragraph [0051] which refers to auxiliary wheel set as axle), each of the first (64) and second (13, 52) rear axles supporting at least a pair of supporting wheels (16/17; 18).  Further regarding claim 1, the first rear axle (wheel set 18) 
With respect to claim 2, the first rear axle is closer to the rear of the rear body than the second rear axle (see Figure 1, 2b.) 
With respect to claim 3, and absent any further structural limitations, turning operations in which the wheels 18 of the auxiliary axle 64 are lifted can reasonably be considered to be crane operations (see paragraph [0029]) since the machine needs to turn when operating the crane. Additionally, while this paragraph also discusses raising the wheel during travel over solid surface, other locations in the reference discuss the desirability of lowering the auxiliary wheel during travel mode, which travel mode is considered to be travel.
With respect to claim 5, the bogie axle arrangement of wheels 16 and 17 are a suspension system for the second rear axle, and the lift mechanism operating device 28 and lift arm 20 described in paragraph [0060] and shown in Figure 4b is the first suspension system and is the suspension device is arranged to displace the first rear axle to cause the wheels to selectively engage or disengage with the ground (see paragraph [0060].) 
With respect to claim 6, the track arrangement of wheels 15 can fairly be considered to be a front suspension system that carries the load of the front frame during a crane mode (see paragraph [0045], lines 14-20.) 
With respect to claim 10, the front body is pivotally connected to the rear body (at 42) and the wheels are rubber tyres (see paragraph [0026].) 
With respect to claims 13 and 15, the method is described in the rejection of claim 1, see paragraph [00059], lines 1-15.) 
With respect to claim 14, and absent any further structural limitations, turning operations in which the wheels 18 of the auxiliary axle 64 are lifted can reasonably be considered to be crane 
With respect to claim 19, Pohjoisaho et al. teaches an effective wheelbase of the crane is altered (figs. 4b, 5a, paragraphs 23, 29, 46, 48, 59-60, 63 discuss raising the auxiliary axle off the ground which would alter the effective wheelbase of the crane) when the wheels of the first rear axle (64) selectively engage or disengage with the ground.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pohjoisaho et al. (US 2015/0083504 A1) in view of Chai (US 6,675,848 B2).
With respect to claims 8-9, Pohjoisaho et al. is discussed above, and differs from the invention as claimed because Pohjoisaho et al. does not provide details for the crane rated capacity, and as such does not teach a crane rated capacity of at least 35 or 40 tonnes. It is noted that Pohjoisaho et al. is .

Allowable Subject Matter
Claim 22 is allowed.
Claims 4, 11-12, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614